Citation Nr: 1708818	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel




INTRODUCTION

The Veteran served in pre-war status from September 1, 1941 to December 7, 1941; beleaguered status from December 8, 1941 to April 8, 1942; prisoner of war (POW) status from April 9, 1942 to August 31, 1942; no casualty status from September 1, 1942 to November 15, 1944; and missing status from November 16, 1944 to January 8, 1945.  He also had recognized Guerrilla service from January 9, 1945 to October 12, 1945, and service in the Regular Philippine Army from October 13, 1945 to April 24, 1946.  He died in March 1976, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim to reopen her claim for service connection for the cause of the Veteran's death. 

In April 2014, the Board reopened the claim and remanded the case for further development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim decided herein and no further action is needed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


The Board observes that, in June 2016, the appellant submitted argument in support of her claim and requested a "personal hearing."  As such, in January 2017, the appellant was sent a letter inquiring as to whether she, in fact, desired a Board hearing and, if so, the type of hearing.  She was informed that she had thirty days to submit her response to the Board; however, she has not done so.  Therefore, the Board finds that the appellant does not desire a Board hearing and may proceed with a decision at this time.

When the case was last before the Board, the claimant was represented by The American Legion.  In September 2016, the appellant withdrew her authorization of representation by The American Legion, and she now proceeds pro se.  

The Board notes that, subsequent to the AOJ's most recent adjudication in the July 2016 supplemental statement of the case, additional records have been associated with the claims file; however, these records are not relevant to the issue on appeal.  38 C.F.R. § 20.1304(c) (2016).  Therefore, there is no prejudice to the appellant in the Board proceeding with a decision on his appeal at this time.

In addition to the paper file, the Board has reviewed all of the evidence contained in the Virtual VA and VBMS paperless claims processing systems, which was also considered by the AOJ in the adjudication of the appellant's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in March 1976, and the immediate cause of death listed on the death certificate was cardiorespiratory arrest due to pulmonary tuberculosis (TB) and severe malnutrition.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The preponderance of the evidence is against a finding that a disability of service origin caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the instant case, VA's duty to notify was satisfied by an October 2011 letter, sent prior to the August 2012 rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for an equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Board observes that, in September 2014, the appellant indicated that the Veteran had an X-ray at the Manila VA facility in May 1971.  Thereafter, such was requested in July 2015; however, in August 2015, the facility indicated that they had no additional records.  The appellant was advised of such in a June 2016 letter and was provided with an opportunity to submit such evidence; however, she did not do so.  She has not otherwise identified any additional, outstanding records that have not been requested or obtained.

Additionally, VA opinions with regard to the Veteran's cause of death were obtained in October 2014 and June 2016.  The Board finds that such opinions are adequate to decide the issue as they are predicated on a review of the record, to include the Veteran's STRs, post-service medical records with favorable opinions, and the appellant's and other lay statements of record, and the examiner provided a complete rationale for the opinions offered.  In this regard, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds that there has been substantial compliance with the Board's April 2014 remand.  See D'Aries, supra (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  In this regard, the matter was remanded in order to provide the appellant an opportunity to identify any outstanding records; to associate a letter from S.R., a friend of the Veteran, with the claims file; and to obtain a VA opinion regarding the cause of the Veteran's death.

Thereafter, in May 2014 and May 2015, the AOJ sent the appellant letters asking her to submit any additional medical records.  Thereafter, she submitted additional records and, while she reported that the Veteran had an X-ray in May 1971 at the Manila VA facility, such has been determined to be unavailable, as previously discussed.  In November 2014, the AOJ, unable to find the original letter from S.R., asked the appellant to submit a new copy of the letter.  The appellant, unable to find a copy of the statement, obtained a new statement from S.R. and submitted it in December 2014.  Finally, regarding the medical opinion, the Board directed the examiner to note the appellant's statements and Drs. H.E.F., E.L., and L.C.D.'s medical opinions, as well as a February 2011 opinion from the Veterans Health Administration (VHA).  In rendering her opinion, the examiner, who gave both the October 2014 and June 2016 VA opinions, noted a review of the claims file and each of the above medical opinions.  As discussed previously, these opinions are adequate to decide the instant claim.  Therefore, the Board finds that the AOJ has substantially complied with the Board's prior remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The appellant contends that the Veteran's pulmonary TB and severe malnutrition, which caused his death, were related to his service.  In this regard, she cites his POW experience, during which she believes the Veteran suffered from malnutrition and contracted TB.  In a February 2008 statement, she relates that the Veteran was experiencing a cough and intermittent fever at the time of their marriage in October 1950 and has submitted several private medical opinions in support of her contentions.  She also states that the Veteran was discharged by reason of physical disqualification from service.

If a Veteran dies from a service-connected disability, then that Veteran's surviving spouse, children, or parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability if the evidence establishes that a disability that is causally related to service either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b). 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312 (c). 

At the time of the Veteran's death, service connection was not in effect for any disability.  In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as active TB, are presumed to have been incurred in service if manifest to a compensable degree within three years of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Similarly, for former POW who were captive for 30 days or more, certain conditions, including malnutrition, that manifest to a degree of 10 percent or more at any time after discharge or release from active duty service, even though there is no record of such disease in service, are subject to presumptive service connection, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran died in March 1976, and the immediate cause of death listed on the death certificate was cardiorespiratory arrest due to pulmonary TB and severe malnutrition.  At such time, he was not service-connected for any disabilities.  

While the Veteran was a POW from April 9, 1942 to August 31, 1942, his STRs do not reveal any complaints, treatment, or diagnosis referable to pulmonary TB or malnutrition during service or TB within three years of service.  Rather, at the time of his April 1946 separation examination, all systems were normal with a negative chest X-ray.  He was noted to be 63 inches in height and weighed 112lbs.  The only matter noted was eczema on the left foot.  Furthermore, in an April 1946 Affidavit for Philippine Army Personnel, the Veteran reported that he surrendered and was released at Bataan and Laguna from April 9, 1942 to April 5, 1943.  He reported that he incurred no wounds or illness during internment or subsequent service.

The first indication that the Veteran was diagnosed with pulmonary tuberculosis was in 1971, which is approximately twenty-five years after discharge from service.  He was hospitalized from February 1974 to April 1974, in which active pulmonary tuberculosis lesions were found because of positive bacteriology.  The Veteran was hospitalized from January 1975 to February 1975 at which time it was noted that he had known pulmonary TB since 1971 and had been admitted several times, most recently in September 1974, for such disorder.  He was again hospitalized from March 1975 to April 1975, at which time it was indicated that he had known pulmonary TB since 1973, and was treated for such disorder as well as spontaneous pneumothorax and malnutrition.  Thereafter, the Veteran was hospitalized from June 1975 to August 1975 for pulmonary TB.

Subsequently, from February 1976 to March 1976, the Veteran was hospitalized for a final time.  It was noted that he had a chronic cough, blood streaked sputum, and progressive weight loss since 25 years ago, which is approximately five years after discharge from service, and that his current malnourishment was secondary to his pulmonary tuberculosis.

In a February 2008 statement, the appellant states that the Veteran contracted TB during his service.  In support, she states that her husband had pain in the chest and stomach, and an intermittent fever and cough at the time of their wedding in October 1950, which she attributes to TB.  In an October 2007 statement, she also asserts that his malnutrition was related to his service.  The appellant has submitted several private medical opinions in support of her claim for service connection for the cause of the Veteran's death.  

First, in his May 2008 opinion, Dr. H.E.F. reported that the Veteran possibly contracted pulmonary tuberculosis during his POW status.  Dr. H.E.F. described the conditions at the Capas Concentration Camp as atrocious with many sick POWs dying due to various illnesses and noted the lack of food, maltreatment, and physical abuse experienced by the POWs.  He opined that the Veteran may not have been able to fight off his TB infection because of malnourishment and that the Veteran had a latent tuberculosis infection since his time as a POW, which the Veteran never knew until he sought treatment in May 1971 and was diagnosed with pulmonary TB far advanced.  Further, Dr. H.E.F. opined that the Veteran's intermittent use of anti-TB drugs led to him contracting a drug-resistant form of TB, and that his TB caused his cardiorespiratory arrest from which he died.

The appellant also submitted a June 2009 opinion from Dr. E.L. in which he opined that, during the Veteran's time as a POW he developed an open wound from eczema on his left foot that allowed the TB bacteria to enter his body.  Dr. E.L. reasoned that because the Veteran was malnourished, he was highly susceptible to any kind of infection and contracted TB.  Dr. E.L. based his opinion on the Veteran's report of a chronic cough when he sought treatment in 1973.

In February 2011, a VA expert opinion was obtained from a physician as to whether the Veteran's cause of death was related to his service.  In forming his opinion, the physician reviewed the medical and personnel records in the claims file as well as lay statements of the appellant as to her spouse's medical history.  He opined that, while the Veteran could have contracted TB during his time as a POW, there is no way to prove he did so from the available records, and that the record does not contain any evidence that the Veteran was diagnosed with TB within three years of his discharge from service.  However, as noted by the Board in the April 2014 remand, the 2011 VA examiner did not have the opportunity to review a subsequently submitted private opinion from Dr. L.C.D.

In the May 2013 opinion, Dr. L.C.D., the Veteran's treating physician at the time he was initially treated for TB in the 1970's, noted that the Veteran's had a 25-year history of a chronic cough with chest pains, night fever, and progressing body weakness at such time.  She further observed that, at the time he was a POW, no medical assistance was provided and his health deteriorated since such time.  Dr. L.C.D. indicated that the symptoms he complained of are the symptoms of pulmonary TB, a chronic lung disease, which can be attributed to environmental factors such as improper nutrition and unsanitary exposures to illness that can weaken his body immunity due to a low resistance against infection.  She further noted that the Veteran was admitted in November 1973 with a diagnosis of pulmonary TB, far advanced, and it was evident that the Veteran's TB had not been properly managed since the onset of the disease.  Dr. L.C.D. found that such was probably derived years back prior to his admission when he was a POW.    

In October 2014, a VA examiner opined that it was less likely than not that the Veteran's pulmonary TB and malnutrition was related to his service.  She further opined that the Veteran's pulmonary TB did not manifest within three years of his discharge from service.  In reaching these conclusions, she reviewed the entirety of the record, to specifically include an October 1945 Physical Examination that found a normal lung system; an April 1946 physical examination that revealed that the Veteran weighed 112 pounds, was 63 inches tall, and had a body mass index (BMI) of 19.88 kilograms per square meter; the Veteran's 1970s medical records for treatment of his TB; the March 1976 Death Certificate; and the medical opinions of H.E.F., E.L., L.C.D., and the February 2011 VHA opinion.

The examiner supported her conclusion with the following rationale.  The October 1945 Physical Examination showed normal findings in all systems.  The Veteran's retirement medical examination in April 1946 showed normal lung findings, chest x-ray, and BMI, thus negating the presence of pulmonary TB or malnutrition during service.  She noted that records in March 1976 indicated that the earliest reported onset of the Veteran's symptoms related to the TB occurred in 1971, 25 years prior to his death, and five years after his discharge from service.  However, there was no medical record as to the onset of the Veteran's symptomatology or a diagnosis of pulmonary TB until 1971, 25 years after the Veteran's separation from service.  Thus, she characterized Dr. H.E.F.'s finding that the Veteran could have initially contracted TB from a latent form of the infection as baseless and speculative.

The VA examiner also rejected the opinion of Dr. E.L. that the Veteran could have contracted pulmonary TB due to the eczema on his left foot.  She stated that pulmonary TB is caused by mycobacterium TB and infection in the lungs after the inhalation of droplet nuclei containing the tubercle bacilli, not through open wounds.

The VA examiner also stated that, while Dr. L.C.D. may be correct that medical care was scarce during World War II when the Veteran was a POW, there is no indication that the Veteran had pulmonary TB or malnutrition that required medical attention during this period.  She noted that he was, in fact, physically fit and healthy after being held as a POW as evidenced by his physical examinations in October 1945 and April 1946 that noted him to be physically fit.

The VA examiner acknowledged that the February 1976 chest x-ray findings indicate chronicity and progressive activity of the pulmonary TB.  She opined that the chronicity was most likely due to the Veteran's non-recognition of the symptoms that could have onset as early as 1951; impaired immunity brought about by progressive malnutrition secondary to active pulmonary TB; and poor compliance with TB treatment which may have led to the development of drug resistant TB.

Finally, the VA examiner opined that, while the Veteran suffered from malnutrition as a POW, the severe malnutrition that caused his death was secondary to his far-advanced pulmonary TB, which was not incurred during service or within three years after discharge.

In June 2016, the October 2014 VA examiner provided an addendum opinion.  In doing so, she noted that a letter from S.R., who served with the Veteran, and a May 2015 medical certificate were added to the file since her previous opinion.  In this regard, in December 2014 and July 2015 letters, S.R. described the hardships of life as a POW, including lack of food, disease, lack of medical treatment, and routine abuse by their captives.  The May 2015 medical certificate states that the Veteran was admitted in February 1976 and died the same day with diagnosis of osteoarthritis; conjunctivitis, acute, left; TB, cavitary, dead; malnutrition; electrolyte imbalance; and intestinal obstruction.

The examiner noted that, while S.R. described the hardships of the POW experience, he did not provide evidence that the Veteran suffered from latent or active pulmonary TB or severe malnutrition which led to his death during or within three years of service.  She also noted that the medical certificate incorrectly listed February 1976, not March 1976, as the date of the Veteran's death.  She again concluded that it was less likely than not that the Veteran's death from pulmonary TB and severe malnutrition was related to his service.

Based on the medical opinions and lay statements of record, the Board concludes that the TB and severe malnutrition that caused the Veteran's death were not related to his service.  In this regard, affirmative evidence of record indicates that the malnutrition that caused the Veteran's death was not related to his time as a POW.  As to TB, the evidence indicates that the Veteran did not have TB during service, that TB did not manifest to a degree of 10 percent or more within three years of his separation from service, and that service connection for active TB is not warranted on the basis of continuity of symptomatology.

Preliminarily, as to malnutrition, the Board finds that there is affirmative evidence rebutting that the presumption that such is related to his captivity as a POW.  In this regard, the October 2014/June 2016 VA examiner noted that, at an April 1946 physical examination, the Veteran weighed 112 pounds, was 63 inches tall, and had a body mass index (BMI) of 19.88 kilograms per square meter.  She stated that the BMI of 19.88 kilograms per square meter was normal and that the Veteran was physically fit at the time of his discharge.  Furthermore, it is noted in medical records that the Veteran's malnourishment was secondary to his pulmonary TB.  Specifically, the October 2014/June 2016 VA examiner concluded that the Veteran's malnutrition was caused by his far advanced pulmonary TB.  Therefore, the Board finds that presumptive service connection for severe malnutrition due to the Veteran's status as a former POW has been rebutted by affirmative evidence and does not apply.

With regard to TB, the Veteran's STRs do not reveal any complaints, treatment or diagnoses referable to TB.  In fact, his chest X-ray in April 1946 was noted to be negative.  Furthermore, the earliest medical diagnosis of TB was in 1971.  The appellant reports observing the Veteran exhibit symptoms which she attributed to TB as early as October 1950; however, October 1950 is more than four years after the Veteran's separation from service.  Further, the weight of the medical evidence and opinions of record, discussed below, is that the Veteran's TB did not manifest within three years and that his malnutrition was attributable to his TB.  Finally, there is no indication of continuity of symptomatology of active TB.  Rather, the Veteran was first diagnosed with TB in 1971, and there is no medical opinion of record that the Veteran had active (not latent) TB continuously since service.

In this regard, the Board accords great probative weight to the October 2014/June 2016 VA examiner's opinions as they are predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and other medical opinions and lay statements of record.  The opinions proffered also considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Further, the February 2011 examiner also reached the same conclusion as the October 2014/June 2016 examiner.

The Board accords less weight to the other medical opinions of record.  In this regard, Dr. E.L.'s opinion that the Veteran contracted TB during service due to eczema on his left foot, according to the VA examiner, is based on medically incorrect premises as to how one contracts pulmonary TB.  Further, Dr. H.E.F.'s opinion that the Veteran contracted latent TB during service is speculative and provides no reasoning or description of symptomatology which led the doctor to this conclusion.  Likewise, Dr. L.C.D.'s opinion is also speculative because the doctor points only to potential symptoms of TB that manifested more than three years after discharge and medical records show that the Veteran's malnutrition was the result of the far advanced TB at the time of his death.

In reaching these conclusions, the Board has considered the appellant's statements that her spouse was discharged because he was physically unfit.  As described in the June 2016 examiner's opinion, at the time of his discharge in May 1946, records indicate that the Veteran was in good condition and had no disability.  The appellant claims that the reason listed for the Veteran's discharge on his Certificate of Relief from Active Duty was physical disqualification from service. However, she misreads the personnel record, which instructs "Check X after the reason for discharge or relief from active duty." The potential reasons listed include physical disqualification, civilian guerrilla requests discharge, and female other than nurse.  On the Veteran's Certificate of Relief from Active Duty, none of these were checked.  Further, the form indicates that the Veteran was in good physical condition and had no disabilities at the time of his discharge.  Therefore, the Board accords no weight to the appellant's argument that the Veteran was discharged because he was physically unfit.

The Board has also considered the appellant's assertions that the cause of her husband's death was related to service, including her statement that her husband had chest pain and an intermittent fever and cough when they married in October 1950, and, S.R.'s statement that soldiers were sick with malaria and dysentery during his and the Veteran's captivity as POWs.  Consideration has also been given to other lay statements of record as well including the statement from the Veteran's daughter and niece in which they describe the Veteran's other injuries which were unrelated to his cause of death.  

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, an opinion as to the etiology of the Veteran's pulmonary TB and malnutrition falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  Specifically, the Veteran's diagnosed pulmonary TB and malnutrition are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose pulmonary TB and malnutrition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, there is no indication that the appellant, S.R., or the Veteran's daughter or niece are competent to address the nature or etiology of pulmonary TB and malnutrition as they have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the appellant, S.R., or the Veteran's daughter or niece have received any special training or acquired any medical expertise in diagnosing pulmonary TB or malnutrition that would connect the symptoms the Veteran experienced in 1950 to his diagnosed pulmonary TB and malnutrition in the 1970s.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  

In addition, the Board has considered lay statements as to the onset of the Veteran's symptoms of pulmonary TB many years before seeking treatment and of experiencing malnutrition as a POW.  However, an opinion relating those symptoms to his fatal pulmonary TB with severe malnutrition falls outside the realm of the common knowledge of a lay person and requires specialized training or medical expertise.  King, supra; Jandreau, supra.  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the October 2014 and June 2016 VA opinions.

In view of the foregoing, the Board finds that the affirmative medical evidence of record indicates that the Veteran's malnutrition was not related to his POW experience, TB did not manifest to a degree of 10 percent or more within three years of the Veteran's discharge from service, and the medical evidence of record does not indicate a continuity of symptomatology for active TB.  The Board also finds that the Veteran's malnutrition and TB were not otherwise related to his service.  Thus, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the Board finds that the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cause of the Veteran's death is denied.



_________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


